Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 9, 11-12, 14, 19-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. U.S. Patent Application Publication US2014/0298093A1 in view of Chua et al. U.S. Patent Application Publication US2017/0364402A1.
As per claim 1, Cook teaches a computer system comprising: a memory; a network interface; and at least one processor coupled to the memory and the network interface and configured to: monitor a user interface comprising a plurality of user interface elements; evaluate at least one changed element within the plurality of user interface elements, wherein the difference includes an identified keyword that is added to the at least one changed element (¶ 0009, wherein an ECID is assigned to the user interaction); search for the identified keyword 
As per claim 3, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to monitor the user interface at least in part by exchanging messages with a UI automation process (¶0033).
As per claim 9, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to monitor the user interface at least in part by executing a background application configured to process notifications regarding user interface events (¶ 0016).
As per claim 11, Cook teaches the computer system of claim 1, wherein the keyword is identified (¶ 0009) by executing a machine learning process that is trained to recognize user interface elements commonly displayed at particular locations when one or more of the error messages are encountered. (¶ 0075-0076, 0036, wherein the commonly displayed element at a particular location can be interpreted as the taught user form entry fields).
As per claim 12, Cook teaches the computer system of claim 11, wherein the machine learning process is tailored to a type of monitored application (¶ 0075-0076).
As per claim 14, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to generate the error signature using a hierarchy of user interface elements terminating with the at least one changed element, an identifier of an application that generated the at least one changed element, and/or metadata descriptive of the at least one changed element (¶ 0055).
As per claim 19, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to provide the remediation at least in part by installing a fix on the computer system (¶ 0014-0016).
As per claim 20, Cook teaches a method of remediating software application errors comprising: monitoring, by a computer system, a user interface comprising a plurality of user interface elements; evaluating, by the computer system, at least one changed element within the plurality of user interface elements, wherein the difference includes an identified keyword that is added to the at least one changed element (¶ 0009, wherein an ECID is assigned to the user interaction); searching for the identified keyword with a plurality of keywords (¶ 0047, wherein the ECID is the keyword used to correlate the event to the proper error message); identifying, by the computer system, a particular error message that is correlated with the identified keyword classifying, by the computer system, the at least one changed element as indicating an error; generating, by the computer system in response to classifying the at least one changed element as indicating an error, an error signature that identifies the at least one changed element; transmitting, by a computer system, the error signature to a server; receiving, from the server by the computer system, a remediation to the error; and providing, by the computer system, the remediation in association with the at least one changed element (¶ 0036-0038,0057,0075,0014-0016, 0002).  While Cook does teach using the keyword/ECID to correlate the proper error message to the event, he does not explicitly teach the use of a dictionary with a plurality of error messages.  Chua does teach the use of a symptom/error message dictionary (database) that is searched via a keyword (¶ 0043, 0033, wherein the symptom is described as the error message). It would have been obvious to one of ordinary skill in the art to use the process of Chua in the process of Cook.  One of ordinary skill in the art would have been motivated to use the process of Chua in the process of Cook because Chua uses prior error logs to correlate the present error to past errors to remedy the present error, an explicit desire of Cook.
As per claim 22, Cook teaches the method of claim 20, wherein the keyword is identified (¶ 0009) by executing a machine learning process that is trained to recognize user interface elements commonly displayed at particular locations when one or more of the error messages are encountered. (¶ 0075-0076, 0036, wherein the commonly displayed element at a particular location can be interpreted as the taught user form entry fields).
As per claim 23, Cook teaches the method of claim 20, wherein generating the error signature comprises using a hierarchy of user interface elements terminating with at the at least one changed element, an identifier of an application that generated the at least one changed element, and/or metadata descriptive of the at least one changed element (¶ 0055).



3.	Claims 2, 10, 15-16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Chua in view of Mastracci U.S. Patent Application Publication US2019/0303178A1
As per claim 2, Mastracci teaches wherein the plurality of user interface elements are represented in hypertext markup language (HTML) and the at least one processor is configured to monitor the user interface at least in part by scanning a document object model representing the plurality of user interface elements (¶ 0073, abstract).  
As per claim 10, Mastracci teaches the computer system of claim 1, wherein the at least one processor is configured to monitor the user interface at least in part by loading a library into an application configured to provide the user interface (¶ 0031).
As per claim 15, Mastracci teaches the computer system of claim 1, wherein the at least one processor is configured to provide the remediation at least in part by disposing a remediation message either over or adjacent to the at least one changed element (¶  0047, Figure 2).
As per claim 16, Mastracci teaches the computer system of claim 1, wherein the at least one processor is configured to provide the remediation at least in part by providing a remediation message in a window distinct from the at least one changed element (¶ 0047, Figure 2).
As per claim 24, Mastracci teaches the method of claim 20, wherein providing the remediation comprises disposing a remediation message either over or adjacent to the at least one changed element (¶ 047, Figure 3).



4.	Claims 4-7, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Chua in view of Lee et al. U.S. Patent Application Publication US2015/0339213A1
As per claim 4, Cook teaches the computer system of claim 1.  Lee teaches wherein the at least one processor is configured to monitor the user interface at least in part by executing a browser plugin (¶ 0092, 0101). It would have been obvious to one of ordinary skill in the art to use the process of Lee in the view of Cook.  One of ordinary skill in the art would have been motivated to use the process of Lee in the view of Cook because Lee teaches the verifying of user input on a GUI system, an explicit desire of Cook.
As per claim 5, Cook teaches the computer system of claim 4, wherein provide the remediation in association with the at least one changed element (¶ 0014-0016). Lee teaches the at least one processor resides within a server and is further configured to implement a browser configured to: execute the browser plugin (¶ 0092, 0101).
As per claim 6, Cook teaches the computer system of claim 4, wherein the at least one processor resides within a client computing device and is further configured to provide the remediation in association with the at least one changed element (¶ 0014-0016).  Lee teaches to implement an application comprising an embedded browser configured to: execute the browser plugin (¶ 0092, 0101).
As per claim 7, Lee teaches the computer system of claim 4, wherein the at least one processor resides within a client computing device and is further configured to implement an application comprising an embedded browser configured to provide the remediation in association with the at least one changed element (¶ 0092, 0101).
As per claim 13, Lee teaches the computer system of claim 11, wherein the at least one changed element is stored as image data and the at least one processor is configured to execute an optical character recognition process and/or a computer vision process to process the image data (¶ 0015).
As per claim 21, Lee teaches the method of claim 20, wherein monitoring the user interface comprises monitoring the user interface via a browser plugin (¶ 0092, 0101).


5.	Claims 17-18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Chua in view of Kompotis et al. U.S. Patent 9,009,539.
As per claim 17, Cook teaches the computer system of claim 1, further comprising a server, wherein the at least one processor is further configured to transmit the error signature to the server via the network interface and the server is configured to: receive a plurality of error signatures including the error signature and receive, via the triage interface screen, input specifying remediations for each type of error signature (¶ 0075).   Kompotis teaches to calculate a count of each type of error signature; provide the count within a triage interface screen (Figure 5).  It would have been obvious to one of ordinary skill in the art to use the process of Kompotis.  One of ordinary skill in the art would have been motivated to use the process of Kompotis because Kompotis teaches the grouping and comparing of errors for analysis, an explicit desire of Cook.
As per claim 18, Cook teaches the computer system of claim 17, wherein the server is further configured to filter the plurality of error signatures to include error signatures specific to an application, region, and/or business organization (¶ 0052).
As per claim 25, Cook teaches the method of claim 20, further comprising: receiving, by the server, a plurality of error signatures including the error signature; providing, by the server, the count within a triage interface screen; and receiving, by the server via the triage interface screen, input specifying remediations for each type of error signature (¶ 0075).   Kompotis teaches to calculate a count of each type of error signature; provide the count within a triage interface screen (Figure 5).

6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Chua in view of Mastracci in view of Cragun et al. U.S. Patent Application Publication US2016/0041809A1.
As per claim 8, Cook teaches the computer system of claim 1.  Mastracci teaches wherein the plurality of user interface elements are represented by HTML, and is configured to monitor the user interface at least in part by scanning HTML for changes (¶ 0073).  Cragun teaches the at least one processor resides within a gateway (¶ 0111).  It would have been obvious to one of ordinary skill in the art to use the process of Cragun in the process of Cook.  One of ordinary skill in the art would have been motivated to use the process of Cragun in the process of Cook because Cragun teaches the remediation of user interface element changes, an explicit desire of Cook.



Response to Arguments
7.	Applicant's arguments filed 5/5/21 have been fully considered but they are not fully persuasive.
	The examiner has cited the proper paragraph and provided explanation in the claim rejections corresponding to the newly added limitations.  However, the examiner will copy it here as well.  The rejection reads as follows:
	evaluate, at a point in the session data, at least one changed element within the plurality of user interface elements, wherein the difference includes an identified keyword that is added to the at least one changed element (¶ 0009, wherein an ECID is assigned to the user interaction); search for the identified keyword with a plurality of keywords with a plurality of error messages (¶ 0047, wherein the ECID is the keyword used to correlate the event to the proper error message); in response to identifying a particular error message that is correlated with the identified keyword, classify, the at least one changed element as either indicating or not indicating an error; store an association between the error and the point in the session data; and provide access to the point in the session data via the association (¶ 0036-0038, 0066).

That is, the examiner is interpreting the ECID as the proposed “keyword.”  Cook teaches the addition of the ECID as part of the records of the incident (¶ 0009).  He then teaches using the ECID to match to prior ECIDs to find the probable error.
	
The newly added limitation of  “search for the identified keyword in a dictionary that correlates a plurality of keywords with a plurality of error messages” is partially taught by Cook, in that, Cook teaches using the ECID to search a repository for prior dumps to find a match.  Chua was brought in to teach the remaining language.  The rejection follows:
Chua does teach the use of a symptom/error message dictionary (database) that is searched via a keyword (¶ 0043, 0033, wherein the symptom is described as the error message).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113